[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 2, 2006
                            No. 06-11293                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                  BIA Nos. A78-616-374 & A79-429-324

ANDRES DIAZ JIMENEZ,
LUZ JANETH BAUTISTA,
ELIZABETH DIAZ BAUTISTA,
IVONNE ALEXANDRA DIAZ BAUTISTA,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (October 2, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:
       Andres Diaz Jimenez (“Diaz”) seeks review of the Board of Immigration

Appeals (“BIA”) order affirming the Immigration Judge’s (“IJ”) decision that he

failed to qualify for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture. Diaz’s wife, Luz Janeth Bautista, and two of

their daughters, Ivonne Alexandra Diaz Bautista, and Elizabeth Diaz Bautista, are

derivative applicants and thus rely on Diaz’s asylum application.1

       Diaz contends that in affirming the IJ’s decision, the BIA erred in ignoring

the testimony that he spoke out against the Fuerzas Armadas Revolucionarias de

Colombia (“FARC”) guerillas, that he received threatening phone calls from the

FARC, and that, in the City of Bogata, two men in a taxi cab, whom he believed

were associated with the FARC, shot at him while he was in his car waiting for the

traffic light to change.     Moreover, because he has established past persecution at

the hands of the FARC, the IJ and the BIA should have presumed that he would be

persecuted if returned to Colombia, and, on the basis of that presumption, should

have concluded that he was eligible for withholding of removal.2


       1
          Diaz filed the instant application for asylum and withholding of removal on January 9,
2000. Prior to filing the application, he had traveled to the United States for pleasure and
returned to Columbia on several occasions. He came to the United States on January 30 and
June 16, 1998, on January 2 and September 5, 1999, and on June 4, 2000.
       2
          Other than a passing referencing in the “statement of the issue” section in his brief to
us, Diaz does not argue on appeal that the BIA erred by affirming the IJ’s decision that he did
not qualify for relief under the United Nations Convention Against Torture. As this passing
reference is insufficient to preserve an argument that the IJ and BIA erred in denying him such
relief, we treat him as having abandoned the point. Sepulveda v. U.S. Att’y Gen., 401 F.3d
                                                 2
       “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion.” Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242

(11th Cir. 2004). We review legal issues de novo, Mohammed v. Ashcroft, 261

F.3d 1244, 1247-48 (11th Cir. 2001), and “administrative fact findings under the

highly deferential substantial evidence test,” Adefemi v. Ashcroft, 386 F.3d 1022,

1026 (11th Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005). Under this

test, we will not reverse the BIA’s factual finding unless the record compels a

reversal. Id. at 1027. “We must affirm the agency’s decision unless there is no

reasonable basis for [that] decision.” Id. at 1029 (emphasis added).

       “To establish asylum eligibility based on [political opinion (or any other

protected ground)], the alien must, with credible evidence, establish (1) past

persecution on account of [one or more of the] protected ground[s], or (2) a

‘well-founded fear’ that [his] political opinion or any other protected ground will

cause future persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230-31

(11th Cir. 2005) (emphasis added). “To establish asylum based on past

persecution, the applicant must prove (1) that [he] was persecuted, and (2) that the

persecution was on account of a protected ground. To establish eligibility for

asylum based on a well-founded fear of future persecution, the applicant must

prove (1) a ‘subjectively genuine and objectively reasonable’ fear of persecution,

1226, 1228 n.2 (11th Cir. 2005).
                                           3
that is (2) on account of a protected ground.”    Silva v. U.S. Att’y Gen., 448 F.3d

1229, 1236 (11th Cir. 2006) (citations omitted and emphasis added).

       “To qualify for withholding of removal, [petitioner] must have established

that it is more likely than not that [his] life or freedom would be threatened on

account of a statutorily protected factor if returned to [his country].” Silva, 448

F.3d at 1243 (citing 8 U.S.C. § 1231(b)(3)). “Where an applicant is unable to meet

the ‘well-founded fear’ standard for asylum, he is generally precluded from

qualifying for either asylum or withholding of [removal].” Najjar v. Ashcroft, 257

F.3d 1262, 1292-93 (citations omitted).

      After carefully reviewing the record and the briefs on appeal, we discern no

reversible error. It is not necessary for us to consider as an abstract matter whether

an alien has established past persecution by testifying that guerillas shot at him

because of his political opinion. See Sepulveda, 401 F.3d at 1231 (noting that

“persecution is an extreme concept”). This is because Diaz could not identify the

men who shot at him at the Bogata traffic light, and there was no evidence, other

than the threatening phone calls that had been ongoing at that point for over a year,

that the FARC was implicated in the shooting. This is why the IJ and BIA found

that the shooting was unrelated to Diaz’s political opinion. And nothing in this

record compels us to find otherwise. Silva, 448 F.3d at 1238.

      Because he failed to establish past persecution, Diaz still had to show that he
                                           4
had a well-founded fear of future persecution. As the evidence before the IJ

indicated, Dias had been involved in politics in Columbia only minimally, and by

the time he testified before the IJ, on July 8, 2004, he had been out of that country

for over four years. This lapse of time undercut the objective reasonableness of his

testimony that he feared persecution at the hands of the FARC if he were returned

to Columbia. Furthermore, as the BIA noted, Diaz and his family made several

trips to the United States while the FARC was purportedly harassing him; yet, he

never applied for asylum. This also weakened his claim to having a genuine

subjective fear of persecution. In sum, the record does not compel a finding

contrary to the BIA’s finding that Diaz failed to demonstrate a well-founded fear of

future persecution. We therefore find no error in the BIA’s asylum ruling.

      As Diaz failed to establish a well-founded fear of future persecution, the

record provides us with no basis at all for reversing the BIA’s decision that he also

failed to satisfy the withholding of removal standard, i.e., that it was more likely

than not that he would be persecuted upon his return to Columbia. The BIA’s

decision therefore stands undisturbed.

      PETITION DENIED.




                                            5